Opinion issued November 6, 2003












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01069-CR
____________

MARCELLO JACOBS WEATHERS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 873633



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on August 13, 2002.  The deadline for filing notice of appeal
was September 12, 2002, 30 days later.  See Tex. R. App. P. 26.2(a)(1).
               Notice of appeal was deposited in the mail on September 29, 2003,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed more than one year after the filing deadline,
it did not comply with Rule 9.2 of the Texas Rules of Appellate Procedure, the
“mailbox rule.”  See Tex. R. App. P. 9.2(b).
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala. 
Do not publish.  Tex. R. App. P. 47.2(b).